Citation Nr: 1431993	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-13 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with callosities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968, and from March 1978 to June 1978.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for bilateral pes planus with callosities.  The RO assigned an initial noncompensable disability rating, retroactively effective May 8, 2002.

In October 2013, the claim was remanded by the Board for additional development.

In a January 2014 supplemental statement of the case (SSOC), the RO awarded a 10 percent disability evaluation for bilateral pes planus, effective December 14, 2013.

The issue of entitlement to an earlier effective date than May 8, 2002, for the grant of service connection for bilateral pes planus, has been raised by the Veteran's representative in an April 2014 statement, but has not been adjudicated by the RO.  Thus, the issue of entitlement to an earlier effective date is referred to the RO for adjudication.


FINDINGS OF FACT

1.  Prior to December 14, 2013, the Veteran's bilateral pes planus was characterized by callosities, subjective complaints of pain and swelling after prolonged standing or walking, but without tenderness on palpation, inward bowing of the Achilles, or a weight-bearing line over or medial to the great toe.
	
2.  Since December 14, 2013, the Veteran's bilateral pes planus was characterized as moderate and manifested in callosities, pain on manipulation and use accentuated, and inward bowing of the Achilles' tendon, but without marked deformity or a weight-bearing line over or medial to the great toe.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral pes planus, prior to December 14, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus, since December 14, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Issues

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased disability evaluation for service connected bilateral pes planus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, March 2005 and March 2006 letters fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in August 2005, April 2010, and December 2013.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The August 2005, April 2010, and December 2013 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

For historical purposes, in a December 2007 rating decision, the RO granted service connection for bilateral pes planus and awarded a noncompensable rating, effective May 8, 2002.  The Veteran perfected his appeal, and in October 2013 the Board remanded the Veteran's claim for further development.  Subsequently, in a January 2014 SSOC, the RO awarded the Veteran a 10 percent rating, effective December 14, 2013.  

The Veteran contends that he is entitled to a rating in excess of 10 percent for his bilateral pes planus.  For the reasons that follow, the Board concludes that neither a compensable rating prior to December 14, 2013, nor a rating in excess of 10 percent since, is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

August 2005 VA treatment records show treatment for pain on the ball of the left foot, primarily.  The record reflects a left subsecond metatarsal head lesion that is painful to palpation, as well as bilateral 2 through 5 hammertoes.  

In August 2005, the Veteran underwent a VA examination, complaining of intermittent foot pain bilaterally, stating the left was worse than the right, and that his pain occurs 1 to 2 times per day, and often occurs with increased standing and walking extended distances.  The Veteran endorsed flare-ups that occur once or twice a day, and last approximately 10 minutes, but denied use of a cane or any assistive device.  The Veteran noted that he did wear inserts, but denied any other orthotic braces.

With regard to his activities of daily living, the Veteran stated that his bilateral foot pain limits his activities, stating that he can run no more than half a mile before stopping due to pain.  He noted that he can no longer jump, and, with regard to exercise, he states that he is relegated to doing only push-ups and is unable to do any significant exercises that require running, jogging, or sprinting secondary to pain in his feet.  

On examination, the Veteran did walk with heel-to-toe gait, with no obvious antalgia noted.  The Veteran was able to stand on his toes and formed nice arches bilaterally.  When standing flat footed, the examiner noted that the Veteran did have a noticeable bilateral pes planus with his hindfoot tilted slightly into valgus, more so on the left.  The Veteran's overall Achilles alignment was within acceptable limits, in both the weight bearing and non-weight bearing postures.  

The examiner noted the Veteran was nontender to palpation over his Achilles and was able to dorsiflex his ankle above neutral.  The Veteran's range of motion of the left foot and ankle was noted to reveal dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  The examiner noted the Veteran had no real tenderness to palpation and no evidence of any swelling.  The Veteran was noted to have some minimal callus formation.  The report also indicated the Veteran had a pes planus posture, but that his foot was passively correctable and forms nice arches and his Windlass mechanism was intact.  The Veteran was able to actively flex and extend his toes without limitation in motion, and was able to dorsiflex to 20 degrees and plantar flex his ankle down to 45 degrees.

Further, the examination showed the Veteran's Achilles alignment was slightly valgus with weight bearing, while non-weight bearing alignment was midline bilaterally.  There was also approximately 10 degrees of valgus tilt when standing, with correctable midfoot and forefoot alignment.  The examiner diagnosed mild pes planus that was passively correctable.

In a November 2005 VA treatment record, the Veteran complained of pain the balls of both feet.  He stated his pain was primarily in the left foot.  The examiner noted palpable pedal pulses on both feet, with pain on palpation of the metatarsal heads.  There was also pain associated with lesions to the sub metatarsal head in number 2, and 5 in the left foot, and number 5 in the right foot.  The Veteran was given an insole for cushioning.

In a January 2006 VA treatment record, the Veteran presented for a follow up regarding pain the balls of his feet.  He stated his pain was not as bad as before, and that he was doing quite well.

In a May 2006 statement, the Veteran's friend stated that he had known the Veteran since 1959, and that the Veteran had no problem with his feet until after he separated from service in 1968.  The friend further noted that the Veteran went into the military service a second time, but was discharged due to problems with his feet, and that the Veteran still complained of problems with his feet.

Also in May 2006, the Veteran submitted a statement contending that his pes planus began during his first period service and has continued to present.

Finally, in May 2006 the Veteran's wife submitted a statement asserting that in the 10 years in which she had known the Veteran, he had complained about pain and tingling in his feet.

In September 2006 VA treatment records, the Veteran was seen for pain on the balls of his feet, which he stated was improving.

A February 2008 statement submitted by the Veteran asserted that his bilateral pes planus condition required him to wear arch supports, but he stated that they did not provide him with relief from his discomfort.  He reported that he still suffered from the calluses on both of his feet, "all of the time."

March 2008 VA radiology reports show the x-rays of the Veteran's feet revealed no evidence of fracture or subluxation.  There was, the report notes, mild bilateral hallus valgus, with preserved joint spaces.  There was posterior calcaneal spurring on the right, but the report concludes the plantar arch was preserved bilaterally.  The report listed a diagnostic impression of mild bilateral hallus valgus.

November 2008 VA treatment records show the Veteran reported painful swelling in his feet, with more swelling in the left foot, which "comes and goes" and was not present on the date of treatment.  The Veteran reported use of orthotics and a pumice stone to keep down his calluses, and noted an occasional shooting pain.

February 2009 VA treatment records reflect complaints of tingling and swelling in the feet, which was worse in the left foot than the right.  The Veteran noted that the symptoms come and go, and were not present on the date of treatment.  The Veteran also reported an occasional shooting pain "that made him stop in his tracks."

VA treatment records from November 2009 show continuing complaints of tingling and swelling in the feet. 

In his January 2010 notice of disagreement, the Veteran stated that his disability caused him constant pain, and the calluses were evidence of his ongoing problem.

February 2010 VA treatment records show complaints of tingling and swelling in the feet.  The Veteran reported no new complaints in the feet since the last visit.  The Veteran related that he had received a new pair of orthotics, which were an improvement over his previous pair.  The report notes decreased medial arches, bilaterally, and laterally deviated hallux bilaterally.

The April 2010 VA examination noted treatment on several occasions for the feet, as well as a 1982 bunionectomy for repair of hammertoes and removal of a talar bunionectomy.  The Veteran complained of fatigue with prolonged standing.  Examination of the feet revealed bilateral minimal flattening of the longitudinal and transverse arches.  The examiner noted the Achilles tendon was in the midline, and there were mild callosities under the head of the first and fifth metatarsal of the feet bilaterally.  The Veteran reported that these are trimmed periodically, as he is seen in the podiatry clinic every three months.

On examination, the Veteran had range of motion bilaterally revealing dorsiflexion of 0 to 10 degrees with plantar flexion of 0 to 45 degrees without painful limitation.  The examiner noted mild hallux valgus to the right great toe.  The Veteran stated that he wore an insole in his shoe, which greatly facilitated his ambulation and decreased his pain in the foot itself.  The range of motion of the toes, according to the examination report, was essentially within normal limits without painful limitation.  The examiner noted the Veteran was able to stand on toes and heels without painful limitation.  There was no other medical treatment or corrective devices noted.  The report revealed no abnormal weight bearing or functional imitations, or major functional impairment on standing and walking.  The examiner noted normal alignment of the Achilles' tendons, no pain on manipulation of the feet and no effect on usual occupation.  

In a statement dated April 2010, the Veteran asserted many disagreements with the VA examination of April 2010, specifically contending that he was unable to stand on his heels or toes without pain at all times.  He reported that he declined to wear the arch supports provided by the VA because they did not help.  He further described constant pain in his heels and toes.

In a July 2010 VA treatment record, the Veteran related a numbness and tingling in his feet.  The report indicates the Veteran's had a bilateral decreased medial arch, with laterally deviated hallux, 

In December 2013, the Veteran underwent a VA examination for his bilateral pes planus.  The examiner reviewed the claims file, and noted a diagnosis of bilateral pes planus, as well as progressively worsening bilateral pes planus, unrelieved by orthotics, and moderate pain in the heels and toes.  

On examination, the Veteran had bilateral pain on use of the feet, which was accentuated on use.  The Veteran also had pain on manipulation of the feet, which was accentuated on manipulation.  The examiner noted there was no indication of swelling of the feet on use, however, the Veteran did have characteristic calluses on both feet.  The Veteran denied relief of symptoms in either foot with use of arch supports or orthotics.  The examiner noted the Veteran did not have extreme tenderness of plantar surface of one or both feet.

The examiner noted the Veteran did not have decreased longitudinal arch height on weight bearing, in either foot.  Likewise, there was no objective evidence of marked deformity of either foot, or marked pronation of either foot.  The report indicates the Veteran's weight-bearing line did not fall over or medial to the great toe.  Further, the report states there was no other lower extremity deformity causing alteration of the weight bearing line.

The examiner did note that the Veteran had inward bowing of the Achilles' tendon on both feet, but that the Veteran did not have marked inward displacement and severe spasm of the Achilles' tendon on manipulation.

The Veteran denied use of any assistive devices (other than corrective shows or orthotic inserts) as a normal mode of locomotion.

Diagnostic testing showed the Veteran had degenerative or traumatic arthritis of the right foot, and had generalized demineralization of the bones of the left foot, per a 2005 Augusta VA report.

The examiner determined that the Veteran's disability impacted his ability to stand, run, or climb.  The examiner further opined that the bilateral pes planus was moderate in severity, and was not improved with orthotics, and displayed characteristic callosities associated with pes planus.  An additional notation described weekly flare-ups of each foot associated with additional functional impairment and fatigability, weakness and lack of endurance, and occasional incoordination.  The examiner noted that this would adversely impact any repetitive tasks such as climbing a ladder.  However, the examiner noted that because there was no flare-up on the date of examination, any attempt to determine the exact degree of decline in range of motion would be speculative.

The Veteran is currently rated as 10 percent disabled under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, which provides a noncompensable rating for a mild disability, with symptoms relieved by built-up show arch support.  A 10 percent rating is assigned for a moderate disability; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent evaluation is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

In evaluating this claim, the Board finds that prior to December 13, 2013, the most competent, credible, and probative evidence of record preponderates against a finding that a compensable disability rating is warranted for service-connected bilateral pes planus.  While the evidence shows that the Veteran has subjective complaints of pain in his feet, intermittent swelling, and that his orthotics only provided minimal relief, the Board finds that the Veteran's symptoms more nearly approximated the level of disability contemplated by the 0 percent rating assigned during that period.

In making this determination, the Board notes the evidence shows that in the August 2005 VA examination, the Veteran complained of intermittent bilateral foot pain, occurring 1 to 2 times per day, which often occurs with standing or walking extended distances, and last about 10 minutes.  The Veteran used inserts, but no other assistive device.  The Veteran walked with heel-to-toe gait, was able to stand on toe, and formed nice arches bilaterally.  Though the Veteran was noted to have noticeable bilateral pes planus, the Veteran's overall Achilles alignment was within acceptable limits on weight bearing and non-weight bearing postures.  Further, the Veteran had some minimal callus formation, but had no real tenderness to palpation and no evidence of swelling.

In November 2005 VA treatment records the Veteran again complained of pain, and had some objective pain on palpation, but was given an insole, and when he returned in January 2006, he stated that his pain was not as bad and he was doing quite well.  

In February 2008 the Veteran complained of constant pain, calluses and no relief from arch support, while November 2008 shows complaints of intermittent swelling.  In February 2009 the Veteran reported tingling and swelling, which came and went, and occasional shooting pain.  The April 2010 examination showed minimal flattening of the arches, with Achilles tendon in the midline, and minimal callosities.  The Veteran reported receiving relief from his arch supports.  The Veteran had no wearing bearing limitations, and no pain on manipulation of the feet.

The Veteran denied receiving relief from his arch supports in a April 2010 statement, and noted constant pain in his feet.

On balance, the Board finds the evidence prior to December 14, 2013, more closely approximates the noncompensable rating.  Though the Veteran endorsed pain in his feet, the records show that the Veteran repeatedly reported intermittent pain and swelling, and the examination reports show a lack of pain on manipulation.  Further, the Veteran did not have inward bowing of the Achilles or a weight-bearing line over or medial to the great toe.  Therefore, his symptoms are more akin to those described by the noncompensable rating criteria.

The preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for bilateral pes planus, since December 14, 2013, is not warranted.  

According to the December 2013 VA examination report, the examiner determined that based on the functional impacts of the Veteran's disability on daily activities (including the ability to climb a ladder), the Veteran's disability was characterized as "moderate."  There was pain on manipulation of the foot, which was accentuated on use.  There were also characteristic callosities, and but no extreme tenderness of the plantar surface of the foot.  However, there was no decreased longitudinal arch height on weight bearing, in either foot, and no objective evidence of marked deformity of either foot, including a lack of any pronation.  Though the Veteran had inward bowing of the Achilles' tendon on both feet, he did not have marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  Further, the Veteran's weight-bearing line did not fall over or medial to the great toe.  The Veteran denied use of any assistive device aside from orthotics, which he stated did not provide relief.  As such, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent, since December 14, 2013, is not warranted.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's bilateral pes planus is not inadequate.  The Veteran reported symptoms such as pain, swelling, and calluses, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the issue of a total disability rating based on TDIU was considered in a June 2005 rating decision by the RO, and granted effective January 1, 2005.  Thus, the Board concludes the issue of TDIU is not presently before the Board.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A compensable disability evaluation, prior to December 14, 2013, for bilateral pes planus is denied.

A disability evaluation in excess of 10 percent for bilateral pes planus, since December 14, 2013, is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


